ITEMID: 001-5716
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: GÖZTOK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Elisabeth Palm;Gaukur Jörundsson
TEXT: The applicant is a Turkish national, born in 1944 and living in Istanbul. He is represented before the Court by Mrs İmmihan Yaşar, Mr Talat Tepe, Mr Ahmet Akkuş and Mrs Naciye Kaplan, lawyers practising in Istanbul.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until 1995 the applicant lived in the Kalkanlı village attached to the Yayladere district in the province of Bingöl. The applicant owns a piece of land and he had a house in the village.
In 1994 and 1995 the applicant, along with other villagers, was continually intimidated by the members of the security forces called “special team”. The villagers were subjected to food rationing imposed by the military commander of the district. The village was under military control and access to the village was subject to prior permission from the special teams. Subsequently, the majority of the villagers abandoned their village due to the pressure by the security forces.
In 1995 the applicant gave the keys of his house to the commander in the village before he went to Istanbul in order to spend the winter there. The applicant said to the commander that in case the security forces wanted to conduct a search in his house they could go in. He further said to the commander not to break the windows or the door of the house had they conduct a search. While in Istanbul the applicant learnt from his neighbours that on 24 March 1995 his house had been burnt down by the security forces. The applicant returned back to his village and saw that his house and all its contents had been burnt.
The applicant was told by a commander called Ali that his house had been burnt down by the terrorists.
A villager, G.A., who had witnessed the burning of the houses in the village, told the applicant that his house, along with the other houses in the village, had been burnt with explosives installed by the security forces. The other villagers also told the applicant that only the houses of those who refused to abandon the village had been burnt down. The villagers further told the applicant that a commander called Alpay had been conducting the burning of the houses.
On 3 April 1995 the applicant filed petitions with the offices of the Kığı public prosecutor, the Yayladere District Governor, and the Governor for the state of emergency region. He stated that his house had been burnt down on 24 March 1995. He requested that an investigation be initiated about the burning of his house and asked for compensation for his losses.
On 24 April 1995 the applicant filed petitions with the offices of the Prime Minister, the Minister of Interior and the Minister of State in charge of human rights. He requested that an investigation be initiated and that the perpetrators be identified about the burning of his house. He further requested compensation for his losses. The applicant received no replies to these applications.
In a letter dated 5 May 1995 to the Yayladere Heska Villages Solidarity and Culture Association (Yayaladere Heska Köyleri Dayanışma, Yardımlaşma ve Kültür Derneği) from the office of the Bingöl Governor it was stated that the villagers form the Haktanır, Yolgüden, Sürmelikoç, Kalkanlı and Aydınlar villages attached to Yayladere district had complained that in March 1995 they had been given twenty four hours by the security forces to abandon their villages. These villagers had further complained that their houses had been burnt by the security forces and requested that an investigation be initiated into their allegations. However, some of these houses had been destroyed by the winter weather and some of them had been intentionally burnt down by the villagers in order to obtain compensation from the authorities. The houses in the Kalkanlı village had been burnt down in the clashes with the PKK. The authorities were not responsible for the damages occurred.
On 16 May 1995 the office of the Yayladere District Governor sent a letter in reply to the applicant stating that the authorities were not responsible for the burning of the houses. The applicant’s house had been burnt in the clashes between the security forces and the terrorists on 24 March 1995. The applicant had alleged that he had left the keys of his house to the commander before he went to Istanbul. However, this allegation had been unsubstantiated.
On 21 August 1995 the public prosecutor at the Diyarbakır State Security Court decided to join the two applications that were previously registered with the office of the Kığı public prosecutor and that were transferred to his office. In his decision the prosecutor noted that the Kığı public prosecutor had issued a decision of lack of jurisdiction (görevsizlik kararı) on 2 May 1995 (decision no. 1995/25-9) concerning the clashes took place at the Kalkanlı station between the security forces and the terrorists on 24 March 1995. The prosecutor decided to register the investigation file related to this event at his office. The prosecutor further noted that the Kığı public prosecutor had issued a decision of lack of jurisdiction (görevsizlik kararı) on 8 August 1995 (decision no. 1995/24-23) concerning the burning of the applicant’s house. The prosecutor finally decided to register the two investigation files at his office under investigation file number 1995/2006.
On 18 July 1996 the applicant filed another petition with the office of the Yayladere District Governor. In this petition the applicant stated that he left his village in 1994 and that his house had been burnt on 5 May 1995. He also asked compensation for his losses.
On 25 July 1996 the applicant filed a petition with the office of the Prime Minister. In this petition the applicant stated that his house had been burnt in the clashes in April 1995. He asked compensation for the losses he had sustained due to the destruction of his properties.
1. Administrative liability
Article 125 of the Turkish Constitution provides as follows:
“All acts or decisions of the administration are subject to judicial review...
The administration shall be liable to indemnify any damage caused by its own acts and measures.”
The above provision is not subject to any restrictions even in a state of emergency or war. The latter requirement of the provision does not necessarily require proof of the existence of any fault on the part of the administration, whose responsibility is of an absolute, objective nature, based on a concept of collective liability and referred to as the theory of “social risk”. Thus the administration may indemnify people who have suffered damage from acts committed by unknown or terrorist authors when the State may be said to have failed in its duty to maintain public order and safety, or in its duty to safeguard individual life and property.
The principle of administrative liability is reflected in the additional section 1 of Law no. 2935 of 25 October 1983 on the State of Emergency, which provides:
“... actions for compensation in relation to the exercise of the powers conferred by this Law are to be brought against the administration before the administrative courts.”
2. Criminal responsibility
The Turkish Criminal Code makes it a criminal offence:
(a) to deprive an individual unlawfully of his or her liberty (Article 179 generally, Article 181 in respect of civil servants),
(b) to oblige an individual through force or threats to commit or not to commit an act (Article 188),
(c) to issue threats (Article 191),
(d) to make an unlawful search of an individual’s home (Articles 193 and 194),
(e) to commit arson (Articles 369, 370, 371, 372), or aggravated arson if human life is endangered (Article 382),
(f) to commit arson unintentionally by carelessness, negligence or inexperience (Article 383), or
(g) to damage another’s property intentionally (Articles 516).
For all these offences complaints may be lodged, pursuant to Articles 151 and 153 of the Code of Criminal Procedure, with the Public Prosecutor or the local administrative authorities. The public prosecutor and the police have a duty to investigate crimes reported to them, the former deciding whether a prosecution should be initiated, pursuant to Article 148 of the Code of Criminal Procedure. A complainant may appeal against the decision of the public prosecutor not to institute criminal proceedings.
If the suspected authors of the contested acts are military personnel, they may also be prosecuted for causing extensive damage, endangering human lives or damaging property, if they have not followed orders in conformity with Articles 86 and 87 of the Military Code. Proceedings in these circumstances may be initiated by the persons concerned (non-military) before the competent authority under the Code of Criminal Procedure, or before the suspected persons’ hierarchical superior (sections 93 and 95 of Law no. 353 on the Constitution and Procedure of Military Courts).
If the alleged author of a crime is an agent of the State, permission to prosecute must be obtained from local administrative councils (the Executive Committee of the Provincial Assembly). The local council decisions may be appealed to the Supreme Administrative Court; a refusal to prosecute is subject to an automatic appeal of this kind.
3. Provisions on compensation
Any illegal act by civil servants, be it a crime or a tort, which causes material or moral damage may be the subject of a claim for compensation before the ordinary civil courts.
Proceedings against the administration may be brought before the administrative courts, whose proceedings are in writing.
